United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
CUSTOMS & BORDER PROTECTION,
)
Washington, DC, Employer
)
___________________________________________ )
C.K., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1665
Issued: May 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2010 appellant filed a timely appeal of a January 6, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP) which denied appellant’s request for
reconsideration without conducting a merit review. Because more than 180 days has elapsed
between the most recent merit decision dated December 2, 2008, and the filing of this appeal, the
Board lacks jurisdiction to review the merits of appellant’s claim pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to show clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 1, 2007 appellant, then a 52-year-old industrial hygienist, filed an
occupational disease claim alleging that repetitive work duties caused her bilateral carpal tunnel
syndrome. She indicated that she first became aware of the injury and its relation to her work on
January 28, 2005. The employing establishment controverted the claim.
In a letter dated October 12, 2007, Jennifer Kon, the branch chief, controverted the claim.
During the time she supervised appellant, since March 5, 2007, she denied that appellant
performed repetitive hand, wrist and upper arm motions during keyboarding assignments.
Ms. Kon explained that appellant produced no work products that involved keyboarding, weight
lifting or carrying. She also indicated that appellant was provided with an ergonomic
workstation, speech recognition software training and other assistive technology.
In a December 2, 2008 decision, OWCP denied appellant’s claim. It found that the
evidence was insufficient to establish that the events occurred as alleged. OWCP also noted that,
despite requesting further factual and medical evidence, no further evidence was received.
In a letter dated November 30, 2009, received on December 4, 2009,2 appellant advised
OWCP that she had made several attempts to speak with her claims examiner and left a series of
messages asking that her calls be returned. She asserted that she did not receive the December 2,
2008 decision until January 16, 2009, when the employer provided her a copy of the decision.3
Appellant indicated that, in lieu of her not having had the opportunity to speak with the claims
examiner personally, she was “sending this information prior to/in advance to my submission of
a request for reconsideration to primarily bring your attention to the time deadline in advance of
my request for reconsideration.” She noted that she was submitting a copy of the decision and
provided a copy of her claim number.
In a letter dated December 14, 2009, OWCP acknowledged appellant’s November 30,
2009 letter and advised her that it did not appear that she was requesting reconsideration at that
time. It advised her that, if she wished to request consideration, she should specifically request it
in writing. OWCP advised appellant that “at this time” her letter of November 30, 2009 was not
being treated as a request for reconsideration “unless clarification is received from you in
writing.”
In response, appellant submitted a December 11, 2009 reconsideration request that was
received by OWCP on December 17, 2009. She described her work-related duties as an
industrial hygienist from January 2004 until April 2006 and as a manpower specialist from
April 2007 through September 2008. Appellant noted that she was diagnosed with degenerative
joint disease/degenerative osteoarthritis in 2004 and chronic lower back pain in 2006. She
alleged that her bilateral, moderate to severe carpal tunnel syndrome was exacerbated by the lack
of ergonomic OWCP conditions. Appellant denied having any hobbies or being exposed to other

2

The envelope in which the letter was mailed was not retained by OWCP.

3

The record indicates that the December 2, 2008 decision was sent to appellant’s address of record.

2

conditions outside the employing establishment. She advised that she had submitted medical
documentation.
In a December 15, 2009 letter, appellant advised OWCP that she was submitting a report
from her physician. In a January 28, 2005 report, Dr. Daniel R. Glor, a Board-certified
neurologist, noted that on December 30, 2004 appellant fell and fractured her right humerus. He
advised that she subsequently developed constant tingling in the left arm with occasional
numbness in the left hand, plus pain in the left arm. Dr. Glor advised that appellant “worked on
a keyboard a lot at work.” He diagnosed moderately severe carpal tunnel syndrome.
In a January 6, 2010 decision, OWCP denied appellant’s request for reconsideration
finding that it was not timely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right.4 This section vests OWCP with discretionary authority to determine whether it
will review an award for or against payment of compensation.5 OWCP, through regulations, has
imposed limitations on the exercise of its discretionary authority to determine whether it will
review an award for or against payment of compensation.6 One such limitation is that the
application for reconsideration must be sent within one year of the date of OWCP’s decision for
which review is sought.7 In those instances when a request for reconsideration is not timely
filed, OWCP will undertake a limited review to determine whether the application presents clear
evidence of error on the part of OWCP in its most recent merit decision.8
ANALYSIS
The one-year time limitation begins to run on the date following the date of the original
OWCP decision. Therefore, appellant had one year from December 2, 2008 to submit a timely
request for reconsideration. OWCP found that appellant’s December 11, 2009 request for
reconsideration was untimely as it was made more than one year after the December 2. 2008
merit decision.
However, the Board notes that OWCP also received a November 30, 2009 letter from
appellant, in which she identified the December 2, 2008 OWCP decision, provided her claim
number and noted that she had made several unsuccessful attempts to reach her claims examiner.
Appellant noted that she was “sending this information prior to/in advance to my submission of a
4

5 U.S.C. § 8128(a); see Leon D. Faidley, Jr., 41 ECAB 104 (1989).

5

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
6

20 C.F.R. § 10.607.

7

Id. at § 10.607(a).

8

Id. at § 10.607(b). Regarding the clear evidence of error standard, see Thankamma Mathews, 44 ECAB 765,
770 (1993).

3

request for reconsideration to primarily bring your attention to the time deadline in advance of
my request for reconsideration.” In a December 14, 2009 letter, OWCP acknowledged her
November 30, 2009 letter and advised her that it did not consider her letter to be a
reconsideration request “at this time … unless clarification is received from you in writing.” In
her December 11, 2009 letter, received December 17, 2009, appellant provided the clarification
that OWCP invited her to provide as she clearly advised that she sought reconsideration, noted
arguments regarding her claim and submitted evidence.
The Board has held that a request for reconsideration need not be on any particular form
but must be in writing, identify the decision and the specific issue or issues for which
reconsideration is being requested and be accompanied by relevant and pertinent new evidence
or argument not previously considered.9
The Board finds that appellant’s November 30, 2009 letter constituted a request for
reconsideration in view of the Office’s December 14, 2009 letter requesting clarification which
appellant promptly provided. In Vicente P. Taimanglo,10 the claimant identified OWCP’s
decision in his letter, indicated that additional medical evidence had been submitted and stated
that he was waiting for a response. The Board found that the letter constituted a timely request
for reconsideration. In Gladys Mercado,11 the claimant asked OWCP to help her reopen her
case, provided her case number and submitted additional medical evidence. The Board found
that this letter was a timely request for reconsideration. Although, in the present case, appellant
did not submit additional evidence with her November 30, 2009 letter, OWCP’s December 14,
2009 letter invited her to provide additional information to clarify if her November 30, 2009
letter should be treated as a reconsideration request. As noted, she provided such clarification.
In these circumstances, the Board finds that appellant’s November 30, 2009 letter constitutes a
timely request for reconsideration.12 In these circumstances, the Board finds that her
November 30, 2009 letter, filed within one year of the December 2, 2008 merit decision,
constituted a timely request for reconsideration.
As appellant timely requested reconsideration, OWCP improperly denied her
reconsideration request by applying the legal standard reserved for cases where reconsideration
is requested after more than one year. The Board will remand the case to OWCP for review of
the new evidence and argument under the proper standard of review for a timely reconsideration

9

Vicente P. Taimanglo, 45 ECAB 504 (1984); Darrell Stovall, Docket No. 99-2562 (issued March 14, 2001).
See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1601.2(a) (May 1996).
10

Taimanglo, supra note 9.

11

52 ECAB 255 (2001).

12

Although the November 30, 2009 reconsideration request was received on December 4, 2009, OWCP did not
retain the envelope containing the request. OWCP regulations provide that the timeliness of a reconsideration
request shall be determined by the postmark. 20 C.F.R. § 10.607(a). OWCP procedures provide that, if there is no
envelope bearing a postmark or other evidence of mailing, the date of the letter itself should be used. Federal
(FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1601.3(b)(1) (January 2004). As there is
no other evidence of the date of mailing or other transmission to OWCP, the date of the letter, November 30, 2009,
makes the request timely within one year of the December 2, 2008 OWCP decision.

4

request,13 to undertake any appropriate additional development it deems necessary and to issue
an appropriate decision.
On appeal, appellant argued that she had provided sufficient factual and medical evidence
to rebut OWCP’s decision and insufficiency. However, in light of the Board’s decision, the case
is being remanded for review of the evidence under the appropriate standard.
CONCLUSION
The Board finds that appellant’s November 30, 2009 letter constituted a request for
reconsideration which was timely filed within one year of OWCP’s December 2, 2008 decision.
The Board will remand the case for review of this evidence under the proper standard of review
for a timely reconsideration request.
ORDER
IT IS HEREBY ORDERED THAT the January 6, 2010 decision of Office of Workers’
Compensation Programs be set aside and the case remanded for further proceedings consistent
with this decision of the Board.
Issued: May 25, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

20 C.F.R. § 10.606(b).

5

